Case 1:19-cv-11868-PGG Document 90 Filed 11/16/20 Page 1 of 4
 Case 1:19-cv-11868-PGG Document 90 Filed 11/16/20 Page 2 of 4




November 4, 2020
Case 1:19-cv-11868-PGG Document 90 Filed 11/16/20 Page 3 of 4
             Case 1:19-cv-11868-PGG Document 90 Filed 11/16/20 Page 4 of 4




                                       [PROPOSED] ORDER

        Pursuant to the stipulation of the Parties and good cause appearing, it is hereby ORDERED that:

1.      Any further hearing pursuant to this case be waived.

2.    The above-captioned matter shall be dismissed, with prejudice, with each party to bear their
own fees and costs.

IT IS SO ORDERED.



Date:
